  Case: 1:20-cv-04001 Document #: 25 Filed: 11/19/20 Page 1 of 12 PageID #:896



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


T & E CHICAGO LLC,
individually, and on behalf
of all others similarly
situated,

                      Plaintiff,                   Case No. 20 C 4001

           v.                               Judge Harry D. Leinenweber

THE CINCINNATI INSURANCE
COMPANY,

                      Defendant.


                      MEMORANDUM OPINION AND ORDER

     For the reasons stated herein, the Court grants Defendant’s

Motion to Dismiss Plaintiff’s Complaint. (Dkt. No. 11.)

                               I.     BACKGROUND

     Plaintiff T & E Chicago, LLC is the owner-operator of a tavern

located in the Logan Square neighborhood of Chicago, Illinois.

(Compl. ¶ 1, Dkt. No. 1.) On March 15, 2020, due to the COVID-19

global pandemic, Illinois Governor J. B. Pritzker issued an order

closing all “non-essential businesses” to the public. (Id. ¶ 10.)

This order has been extended several times. (Id.) As a result of

these closure orders, Plaintiff, a non-essential business, was

forced to close and lost substantial revenue. (Id. ¶ 11.)

     On or about July 20, 2019, Plaintiff obtained “business

interruption    insurance”     from    Defendant    and   paid   the   required
  Case: 1:20-cv-04001 Document #: 25 Filed: 11/19/20 Page 2 of 12 PageID #:897



premium. (Id. ¶¶ 13 & 15, see also Policy, Compl., Ex. A, Dkt. No.

1-1.) The coverage extended one year, until July 20, 2020. (Compl.

¶ 13.) Plaintiff alleges the business interruption insurance was

part of an “all risks” policy, providing coverage for any risk

except those that are specifically excluded. (Id. ¶ 15.) As a

result of its business interruption and the resulting loss of

income caused by the COVID-19 closure orders, Plaintiff filed a

claim with Defendant. (See id. ¶ 16.)

     After receiving Plaintiff’s claim, Defendant issued a blanket

denial for any losses resulting from the COVID-19 pandemic and the

Governor’s closure orders. (Id.) Its denial letter asserted that

Plaintiff’s losses were not covered because the reason preventing

Plaintiff from operating its business did not result from “direct

physical    damage”    or   “direct     physical     loss”    to   Plaintiff’s

property. (Id. ¶ 17; see also 4/15/20 Letter, Compl., Ex. B, Dkt.

No. 1-2.)

     “All risks” policies differ from policies that cover only

specified risks, like hurricanes or earthquakes. (Compl. ¶¶ 65–

66.) Despite referring to its policy as an “all risks” policy,

Plaintiff acknowledges that the policy does not actually cover

“all risks.” (Id. ¶ 67.) Indeed, the policy provides for specific

exclusions. (Id.) Thus, if an exclusion does not apply the risk is




                                    - 2 -
  Case: 1:20-cv-04001 Document #: 25 Filed: 11/19/20 Page 3 of 12 PageID #:898



covered and if an exclusion applies then the risk is not covered.

(Id.)

     The specific provisions involved are:

     SECTION A. COVERAGE.

     We will pay for direct “loss” to Covered Property at the
     “premises” caused by or resulting from any Covered Cause
     of Loss.
                               * * *

     (1) Business Income
     We will pay for the actual loss of “Business Income” and
     “Rental Value” you sustain due to the necessary
     “suspension” of your “operations” during the “period of
     restoration”. The “suspension” must be caused by direct
     “loss” to property at a “premises” caused by or resulting
     from any Covered Cause of Loss. With respect to “loss”
     to personal property in the open or personal property in
     a vehicle or portable storage unit, the “premises”
     include the area within 1,000 feet of the building or
     1,000 feet of the “premises”, whichever is greater.

                                 * * *
        (2) Extra Expense
        (a) We will pay Extra Expense you sustain during the
        “period of restoration”. Extra Expense means necessary
        expenses you sustain (as described in Paragraphs (2)
        (b), (c) and (d)) during the “period of restoration”
        that you would not have sustained if there had been no
        direct “loss” to property caused by or resulting from a
        Covered Cause of Loss.
        (b) If these expenses reduce the otherwise payable
        “Business Income” “loss”, we will pay expenses (other
        than the expense to repair or replace property as
        described in Paragraph (2)(c)) to:
             1) Avoid or minimize the “suspension” of business
        and to continue “operations” either:
                  a)   At the “premises”; or
                  b)   At replacement “premises” or temporary
        locations, including relocation expenses and costs to
        equip and operate the replacement location or temporary
        location; or



                                    - 3 -
  Case: 1:20-cv-04001 Document #: 25 Filed: 11/19/20 Page 4 of 12 PageID #:899



            2) Minimize the “suspension” of business if you
       cannot continue “operations”.
       (c) We will also pay expenses to:
            1)   Repair or replace property; or
            2)   Research, replace or restore the lost
       information on damaged “valuable papers and
       records”;
       but only to the extent this payment reduces the
       otherwise payable “Business Income” “loss”. If any
       property obtained for temporary use during the
       “period   of   restoration”   remains   after   the
       resumption of normal “operations”, the amount we
       will pay under this Coverage will be reduced by the
       salvage value of that property.

       (d) Extra Expense does not apply to “loss” to Covered
       Property as described in the BUILDING AND PERSONAL
       PROPERTY COVERAGE FORM.

(Policy at 31 & 46–47.) The Illinois Business Income endorsement

also   provides   additional     separate     Business    Income    and   Extra

Expense coverage grants, utilizing the same language. (See id. at

91–99.)

       The policy’s definitions section defines the term loss as

“accidental physical loss or accidental physical damage.” (Id. at

66.) The policy also contains a provision covering loss caused by

civil authority as follows:

       When a Covered Cause of Loss causes damage to property
       other than Covered Property at a "premises", we will pay
       for the actual loss of "Business Income" and necessary
       Extra Expense you sustain caused by action of civil
       authority that prohibits access to the "premises",
       provided that both of the following apply:

       (a) Access to the area immediately surrounding the
       damaged property is prohibited by civil authority as a
       result of the damage; and



                                    - 4 -
  Case: 1:20-cv-04001 Document #: 25 Filed: 11/19/20 Page 5 of 12 PageID #:900



       (b) The action of civil authority is taken in response
       to dangerous physical conditions resulting from the
       damage or continuation of the Covered Cause of Loss that
       caused the damage, or the action is taken to enable a
       civil authority to have unimpeded access to the damaged
       property.

       This Civil Authority coverage for "Business Income" will
       begin immediately after the time of that action and will
       apply for a period of up to 30 days from the date of
       that action.

       This Civil Authority coverage for Extra Expense will
       begin immediately after the time of that action and will
       end:
       1) 30 consecutive days after the time of that action; or
       2) When your "Business Income" coverage ends;
       whichever is later.

(Id.    at   47.)   Further,     the    Illinois      Business     Income

endorsement provides additional, separate civil authority

coverage as follows:

       b. Civil Authority
       When a Covered Cause of Loss causes direct damage to
       property other than Covered Property at the “premises”,
       we will pay for the actual loss of “Business Income” you
       sustain and necessary Extra Expense you sustain caused
       by action of civil authority that prohibits access to
       the “premises”, provided that both of the following
       apply:
            (1) Access to the area immediately surrounding the
       damaged property is prohibited by civil authority as a
       result of the damage; and
            (2) The action of civil authority is taken in
       response to dangerous physical conditions resulting from
       the damage or continuation of the Covered Cause of Loss
       that caused the damage, or the action is taken to enable
       a civil authority to have unimpeded access to the damaged
       property.

       Civil Authority coverage for “Business Income” will
       begin immediately after the time of the first action of
       civil authority that prohibits access to the “premises”


                                    - 5 -
  Case: 1:20-cv-04001 Document #: 25 Filed: 11/19/20 Page 6 of 12 PageID #:901



     and will apply for a period of up to 30 consecutive days
     from the date on which such coverage began.

     Civil Authority coverage for Extra Expense will begin
     immediately after the time of the first action of civil
     authority that prohibits access to the “premises” and
     will end 30 consecutive days after the date of that
     action; or when your Civil Authority coverage for
     “Business income” coverage ends, whichever is later.

(Id. at 92.)

     After Defendant’s denial letter, Plaintiff filed a four-count

putative class action complaint. Count One seeks a declaratory

judgment,   Count Two     alleges    breach    of   contract,     Count   Three

alleges breach of the duty of good faith and fair dealing, and

Count Four alleges bad faith denial of insurance under Illinois

state law. Defendant now moves to dismiss the Complaint pursuant

to FED. R. CIV. P. 12(b)(6).

                           II.    LEGAL STANDARD

     A Rule 12(b)(6) motion challenges the legal sufficiency of

the complaint. To survive a Rule 12(b)(6) motion, the allegations

in the complaint must meet a standard of “plausibility.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 564 (2007). A claim is facially

plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). The Court will accept all well-pleaded factual

allegations as true and construes all reasonable inferences in the



                                    - 6 -
  Case: 1:20-cv-04001 Document #: 25 Filed: 11/19/20 Page 7 of 12 PageID #:902



plaintiff's favor. Marshall-Mosby v. Corp. Receivables, Inc., 205

F.3d 323, 326 (7th Cir. 2000). “If it is possible to hypothesize

a set of facts, consistent with the complaint, that would entitle

the    plaintiff      to    relief,    dismissal   under   Rule     12(b)(6)     is

inappropriate.” Alper v. Altheimer & Gray, 257 F.3d 680, 684 (7th

Cir. 2001) (citations omitted).

                                III.    DISCUSSION

       The parties agree that in this diversity case the choice of

law favors Illinois. See Lapham-Hickey Steel Corp. v. Prot. Mut.

Ins.    Co.,   655     N.E.2d    842,    844–45    (Ill.   1995).    The   proper

construction of the policy is a question of law and the primary

objective is to ascertain and give effect to the intentions of the

parties as expressed in the policy. Am. States Ins. Co. v. Koloms,

687 N.E.2d 72, 75 (Ill. 1997). If a policy term is susceptible to

more than one reasonable interpretation, it is ambiguous and will

be construed in favor of the insured. Outboard Marine Corp. v.

Liberty Mut. Ins. Co., 607 N.E.2d 1204, 1212 (Ill. 1992). However,

a policy provision is not ambiguous solely because the parties

disagree about its interpretation. Founders Ins. Co. v. Munoz, 930

N.E.2d 999, 1004 (Ill. 2010).

       On this motion, Defendant argues the Court should dismiss the

Complaint because the Plaintiff has not alleged a direct physical

loss    or   damage    to    property.     Defendant   contends      the   policy



                                        - 7 -
  Case: 1:20-cv-04001 Document #: 25 Filed: 11/19/20 Page 8 of 12 PageID #:903



indemnifies against loss or damage to property while an infectious

disease like COVID-19 damages people. The Business Income, Extra

Expense, and Civil Authority coverages likewise apply only to

income losses tied to physical loss or damage to property and not

losses incurred to protect the public from disease. Thus, without

direct physical loss or damage to property, Defendant argues that

coverage is not available.

     Plaintiff    responds,     arguing     that   the   policy   covers    both

physical loss and physical damage, which Defendant incorrectly

treats as synonymous. The policy does not define either term, and

to equate the two would render one or the other superfluous. See

11 Williston on Contracts § 32:5 (4th ed.) (“An interpretation

which gives effect to all provisions of the contract is preferred

to one which renders part of the writing superfluous, useless or

inexplicable.”).

     Next, Plaintiff argues that an average person would interpret

the phrase “accidental physical loss” to include a sudden inability

by the insured to use the property that was previously useable.

Plaintiff claims that it is entitled to coverage under the Civil

Authority provision for the same reason: it has lost the physical

use of its property. Plaintiff also points out that Defendant did

not avail itself of an “Exclusion for Loss Due to Virus or

Bacteria” endorsement developed in 2006 by the Insurance Services



                                    - 8 -
  Case: 1:20-cv-04001 Document #: 25 Filed: 11/19/20 Page 9 of 12 PageID #:904



Office, a nonprofit corporation composed of insurance companies.

(Resp. at 9, Dkt. No. 19 (citing ISO Form CP 01 40 07 06).) Finally,

Plaintiff argues that, at worst, the policy provision is ambiguous

and must be construed in favor of the insured, thus providing

coverage.

     In reply the Defendant points out that the policy clearly

applies only to situations where there is “direct physical loss or

damage to property” and not to “purely financial losses.” (Reply

at 2, Dkt. No. 20.) Additionally, there are a multitude of cases,

including two from Illinois, that have since been decided to

interpret policy provisions like these as not providing coverage

for COVID-19-related losses.

     Defendant is correct—this issue has been the subject of

numerous decisions issued by various state and federal courts in

the United States, including Illinois. As Defendant points out,

most of these decisions, including the two from Illinois, have

found   for   the   insurance   companies.     These    decisions     found      no

coverage for business closures resulting from civil authority

closure orders. For example, a case in this District—Sandy Point

Dental, PC v. Cincinnati Insurance Company, 20CV2160, 2020 WL

5630465 (N.D. Ill. Sept 21, 2020)—was decided in favor of the

defendant insurance carrier. Plaintiff acknowledges this decision,

but argues    that   it   was   “wrongfully     decided.”    (Resp.    at   19.)



                                    - 9 -
  Case: 1:20-cv-04001 Document #: 25 Filed: 11/19/20 Page 10 of 12 PageID #:905



Similarly, in a recent Illinois state court decision, the court

interpreted the language “loss to” to require a physical loss to

the property itself, not including the loss of use of the property

to the insured. It’s Nice, Inc. v. State Farm Fire and Cas. Co.,

No. 2020L000547 (Ill. Cir. Ct. Sept. 29, 2010).

     There are other cases deciding against coverage for losses

resulting from closure orders under similar policy provisions.

See, e.g., Diesel Barbershop, LLC, et al. v. State Farm Lloyds,

No. 5:20-CV-461-DAE, 2020 WL 4724305 (W.D. Tex. Aug. 13, 2020);

Gavrilides Mgmt. Co. v. Mich. Ins Co., No 20-258-CB, 2020 WL

4561979 (Mich. Cir. Ct. July 21, 2020); Rose’s 1, LLC v. Erie Ins.

Exch., No. 2020 CA 002424 B., 2020 WL 4589206 (D.C. Super. Ct.

Aug. 6, 2020); Hillcrest Optical, Inc. v. Cont’l Cas. Co., l:20-

CV-275-JB-B, 2020 WL 6163142 (S.D. Ala. Oct. 21, 2020); UnCork and

Create LLC v. Cincinnati Ins. Co., 2:20-cv-00401, 2020 WL 6436948

(S.D. W.Va. Nov 2, 2020); Raymond H. Nahmad, DDS PA v. Hartford

Cas. Ins. Co., No. 1:20-cv-22833-BLOOM/Louis, 2020 WL 6392841

(S.D. Fla. Nov. 2, 2020). True, there have been decisions to the

contrary, including those cited by Plaintiff. See, e.g., North

State Deli, LLC v. Cincinnati Ins. Co., No. 20-CVS-02569, 2020 WL

6281507 (N.C. Super. Ct. Oct. 9, 2020); Studio 417, Inc. v.

Cincinnati Ins. Co., 20-cv-03127-SRB, 2020 WL 4692385 (W.D. Mo.,

Aug 12, 2020). The Court notes though that the Central District of



                                    - 10 -
  Case: 1:20-cv-04001 Document #: 25 Filed: 11/19/20 Page 11 of 12 PageID #:906



California explicitly declined to follow Studio 417 in West Coast

Hotel Mgmt., LLC v Berkshire Hathaway Guard Ins. Co., 2:20-cv-

05663-VAP-DFMx, 2020 WL 6440037, at *4 n.4 (C.D. Cal. Oct. 27,

2020), and interpreted the insurance policy at issue in favor of

the insurance company.

     The    Court   sympathizes       with   Plaintiff.    Nevertheless,      the

policy’s phrasing requires the Court to find in Defendant’s favor.

The Court agrees with the courts that have found that loss of use

of property without any physical change to that property cannot

constitute direct physical loss or damage to the property. The

policy’s use of “loss to” versus “loss of” phrasing supports this

conclusion.    (See    Policy    at    46    (covering    “direct    ‘loss’       to

property”).) In addition, the provision of coverage for a “period

of restoration,” see id., clearly implies a requirement of loss to

property rather than loss of property. Defendant’s interpretation

is the correct one.

     There being no coverage under the policy, the Court must

dismiss Count One. Because the remaining counts, Counts Two, Three,

and Four, rely on an interpretation of Defendant’s policy that the

Court cannot accept, the Court also dismisses Counts Two, Three

and Four.




                                      - 11 -
  Case: 1:20-cv-04001 Document #: 25 Filed: 11/19/20 Page 12 of 12 PageID #:907



                              IV.    CONCLUSION

     For   the   foregoing     reasons,    the   Court    grants   Defendant’s

Motion to Dismiss Plaintiff’s Complaint. (Dkt. No. 11.)



IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 11/19/2020




                                    - 12 -
